Hita, C. J.
Under the facts in this record, the imposing of a fine upon the plaintiff in error by the trial judge, with an alternative of ten days’ imprisonment, for'alleged contempt of court, was an abuse of discretion; yet, the i fine having been paid to avoid the alternative sentence of imprisonment, the writ of error as to this judgment can not be entertained. The case is Controlled by the ease of White v. Tifton, 1 Ga. App. 569 (57 S. E. 1038), and citations. Writ of error dismissed.
Complaint; from city court of Bainbridgé — Judge Spooner! April 5, 1913.
Erie M. Donalson, T. 8. Hawes, for plaintiff.
M. E. O’Neal, solicitor, contra.